Citation Nr: 0714916	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 
2003, for the grant of service connection for hearing loss.

2.  Entitlement to an effective date prior to January 7, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for hearing loss disability and for 
tinnitus and assigned an effective date of January 7, 2003 
for the awards.  The veteran timely disagreed with the 
assigned effective date for each of the grants of service 
connection, and his substantive appeal was received in March 
2005 after the RO issued a statement of the case (SOC) in 
February 2005.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned Veterans Law 
Judge in February 2007.


FINDING OF FACT

The veteran did not submit a formal or informal claim for 
service connection for hearing loss disability or tinnitus 
prior to January 2003.


CONCLUSION OF LAW

No criterion for an effective date prior to January 7, 2003, 
for a grant of service connection for hearing loss or for a 
grant of service connection for tinnitus has been met.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.157, 3.159, 3.400(b)(2)(i), 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the grants of service connection 
for hearing loss disability and for tinnitus should be 
effective the day following his service discharge in 1957, 
because he manifested hearing loss in service, or the grants 
of service connection should be effective in 1972 when 
testing administered by his employer disclosed the severity 
of hearing loss and tinnitus.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The veteran is challenging the effective date assigned 
following the RO's grants of service connection for hearing 
loss disability and tinnitus.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006) the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491, 500.  

In Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  
Moreover, in a the February 2005 statement of the case (SOC) 
and in a March 2006 letter, VA provided the veteran with 
specific notice regarding regulations governing assignment of 
effective dates.  See Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).  Since the veteran thereafter 
testified at Travel Board hearing conducted in February 2007.  
The veteran has had an opportunity to respond to the 
information provided, although the claim has not been 
readjudicated.  VA has provided notice to the veteran beyond 
that required to comply with the VCAA. 

The Court has also held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  The veteran has 
specifically testified that he did not submit any claim for 
service connection for any disorder, to include hearing loss 
or tinnitus, prior to January 2003.  

To the extent that the veteran seeks an effective date in 
1957 or 1958 for the grant of service connection for hearing 
loss or tinnitus, where no prior submission of any claim was 
made, the determination as to that portion of the claim is a 
matter of law, and the provisions of the VCAA are not 
applicable.  No reasonable possibility exists that any 
further assistance would aid him in substantiating the claims 
for effective dates in 1957 or 1958, and, to this extent, VA 
has no further duty to notify him of the evidence needed to 
substantiate his claim or to assist him in obtaining such 
evidence.  

Under the circumstances of the claim, in particular, the 
veteran's own testimony that he did not submit any claim of 
any type to VA related to his hearing loss prior to January 
2003, VA's duty to notify and assist the veteran has been 
satisfied.

Law and regulations governing assignment of effective dates 
of awards

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an "original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of 
compensation based on an original claim will be "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation to 
a veteran may be the day following the date of the veteran's 
discharge or release from service, provided that the 
application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. 
§ 3.155 (2005), an informal claim is defined as "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs."  In addressing the 
requirement for identifying the benefit sought, the Court has 
stated that such identification need not be specific.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Claim for effective date prior to January 7, 2003 for grants 
of service connection 

Historically, the veteran submitted an original claim for 
service connection for hearing loss and tinnitus in January 
2003.  The veteran's claims folder, which is rebuilt, 
includes no document prior to January 2003.  The veteran's 
service medical records were obtained and are associated with 
the claims file.  

The veteran does not contend that he submitted a claim for 
service connection for hearing loss prior to January 2003, 
nor does he contend that he submitted a claim for any benfits 
related to tinnitus prior to January 2003.  The veteran has 
testified that his hearing loss and tinnitus were present 
many years prior to January 7, 2003, and the veteran feels 
that he is entitled to compensation prior to January 2003 on 
that basis.

The veteran seeks benfits for disability due to hearing loss 
and tinnitus effective from his service discharge.  However, 
the statutory provision governing the effective date of an 
award of disability compensation allows service connection 
the day following the date of the veteran's discharge or 
release from service, only if the application for such 
benefits is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (emphasis 
added).  In this case, the veteran himself has testified that 
he did not seek service connection for hearing loss or 
tinnitus at the conclusion of his service or within one year 
thereafter.  There is simply no basis upon which the Board 
may establish an effective date immediately following the 
veteran's service.  38 C.F.R. § 3.400(b)(2)(i).  

The Board finds the veteran's testimony that his hearing loss 
was present prior to January 2003, and the veteran's 
testimony that he has paid for hearing aids prior to January 
2003, credible.  However, the statutes governing veterans' 
benefits authorize an award of benefits only if the veteran 
has submitted a claim for those benefits.  The statute, 
38 U.S.C.A. § 5110, is very clear that the effective date of 
an award of compensation based on an original claim will be 
the "[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (emphasis added).  
Regardless of the veteran's testimony that he has experienced 
hearing loss and tinnitus for many years, and regardless of 
medical evidence that the veteran could submit as to when the 
disabilities were medically diagnosed, the effective date of 
the grant of service connection is governed by the date of 
his application for benfits for those disabilities.  The 
veteran himself testified that no application was submitted 
prior to January 2003.  The Board is not authorized to assign 
an effective date for the grants of service connection prior 
to the application for such service connection.

There is no evidence that the veteran submitted a formal or 
informal claim for service connection for hearing loss or 
tinnitus prior to January 2003.  The veteran himself has 
testified that there is no unadjudicated claim submitted 
prior to January 2003.  As there is no prior decision of any 
type regarding the claims for service connection for hearing 
loss or tinnitus, no claim alleging clear and unmistakable 
error in a prior decision may be raised.  The evidence and 
the veteran's testimony establishes that there is no factual 
or legal basis, under any theory authorized by law, for 
assignment of an effective date in this case earlier than 
January 7, 2003, for the grants of service connection for 
hearing loss disability or tinnitus.  

As there is no evidence favorable to the claim, the evidence 
is not in equipoise to warrant a more favorable 
determination.  The claim must be denied.


ORDER

The appeal for an effective date prior to January 7, 2003, 
for the grant of service connection for hearing loss 
disability is denied.

The appeal for an effective date prior to January 7, 2003, 
for the grant of service connection for hearing loss 
disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


